774 N.W.2d 695 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Leonard Leppel JACKSON, Defendant-Appellant.
Docket No. 138988. COA No. 281380.
Supreme Court of Michigan.
November 20, 2009.

Order
On order of the Court, the application for leave to appeal the March 26, 2009 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(H)(1). The parties shall submit supplemental briefs within 42 days of the date of this order addressing whether the defendant is entitled to resentencing, where the Court of Appeals vacated two of the defendant's three convictions, resulting in a reduction of the guidelines sentence range, but where the defendant's minimum sentence is within the corrected guidelines sentence range. MCL 769.34(10); People v. Francisco, 474 Mich. 82, 711 N.W.2d 44 (2006). The parties should avoid submitting a mere restatement of the arguments made in their application papers.